DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/15/2021 has been entered.  Claims 1-5 and 7-9 are pending in the application.  Claim 6 has been canceled.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection, claim objection, and specification objection previously set forth in the Non-Final Office Action mailed 09/17/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinonen (WO 2013107922 A1, US 10329649 B2 referred to herein as English equivalent) in view of Kondo et al. (US 3623920 A).
Regarding claims 3 Leinonen discloses an austenitic stainless steel product having a composition [Table 1.1 Leinonen] with a balance of iron and impurities (Col. 7 lines 60-64) as seen in Table 1.  The examiner notes that the aforementioned composition falls within the claimed composition range such that the composition anticipates the range.  See MPEP 2131.03(I).
Leinonen does not expressly teach “a tensile strength × elongation balance of 17000 MPa% or higher in a slow strain rate test at a temperature of 325°C and a pressure of 15 MPa with a dissolved oxygen content of lower than 1 ppb” as disclosed in claim 3.  However, the examiner submits that a stainless steel product having the claimed tensile strength × elongation balance would flow naturally from following the suggestion of Leinonen in view of Kondo et al. as explained below.  Specifically, the instant application achieves its claimed properties by creating a steel sheet with a grain size of 2.67 µm and then annealing said steel sheet at 700°C 
The examiner notes that the term “coarse-grained stainless steel” refers to the stainless steel prior to grain refinement [0043 spec.] and the term “fine-grained austenitic stainless steel” refers to the stainless steel after grain refinement [0043 spec.], “fine-grained” is defined as having an average grain size of 10 µm or lower [0022 spec.] which the instant application achieves through the grain refinement process composing severe cold rolling and annealing at 600-1050°C between 1 minute to 24 hours [0043 spec.].  “Severe cold rolling” for this application is 70-90% reduction [0026 spec.].  The specification discusses that the coarse-grained stainless steel will have a higher chromium carbide content than that of the fine-grained stainless steel and that the fine-grained stainless steel after undergoing an additional annealing step that is lower than 700°C will result in the same chromium carbide content as the fine-grained stainless steel prior to the additional annealing step [0046 spec.].  The examiner notes 
Leinonen discloses a sample, A304 1A [Table 1.3 Leinonen] which undergoes cold-rolling with a reduction ratio of 75%, an annealing temperature of 670°C, a retention time of 10 minutes, and a resulting grain size of 1.0 µm, this meets the cold rolling and annealing steps of the instant application and so would reduce the chromium carbide with respect to the coarse-grained stainless steel in the same manner as in the instant application.  Further, given that the reformation of chromium carbide is caused during the second annealing step, and as discussed above Kondo et al. teaches the same annealing temperature required to achieve the instantly claimed mechanical properties and teaches an overlapping annealing duration with the instant application, the claimed chromium carbide content of the fine-grained austenitic stainless steel with respect to the coarse-grained stainless steel would flow naturally from following the suggestion of Leinonen in view of Kondo et al.  See MPEP 2145(II).
Regarding claim 4 the instant specification discloses similarly with claim 3 the steels that underwent an additional annealing step of 700°C meet the claimed property of claim 4 [Table 1 spec.] and so as with claim 3 the claimed feature of claim 4 would flow naturally following the suggestion of Leinonen in view of Kondo et al.
Regarding claim 5 the instant specification discloses that the fine-grained stainless steel exhibits, both prior to and after the additional annealing process, a percent brittle fracture of 5% or lower [0047] with specific examples shown in [Table 1 spec.], and so as with claim 3 the claimed feature of claim 5 would flow naturally following the suggestion of Leinonen in view of Kondo et al.
Regarding claim 7 the term “coarse-grained stainless steel” refers to the stainless steel prior to grain refinement [0043 spec.] and the term “said stainless steel” is referring to a “fine-grained austenitic steel” which refers to the stainless steel after grain refinement [0043 spec.], “fine-grained” is defined as having an average grain size of 10 µm or lower [0022 spec.] which the instant application achieves through the grain refinement process composing severe cold rolling and annealing at 600-1050°C between 1 minute to 24 hours.  “Severe cold rolling” for this application is 70-90% reduction [0026 spec.].  The instant application discusses that the cold rolling step causes variation in the Si concentration with respect to the coarse-grained steel and that this is relieved via additional annealing from 600-750°C to give the claimed property of Si variation in the fine-grained stainless steel with respect to the coarse-grained stainless steel being less than ±0.3 wt% [0056 spec.].  
Leinonen discloses cold-rolling samples with a reduction ratio of 75% [Table 1.3 Leinonen] which would lead to the initial Si variation with respect to the coarse-grained steel as the instant application discussed which would then be relieved to meet claim 7 when annealed from 600-750°C and so the claimed features of claim 7 would flow naturally from following the suggestion of Leinonen in view of Kondo et al.
Regarding claim 8 Kondo et al. teaches that austenitic stainless steels are used in nuclear reactors (Col. 1 lines 30-40).
Table 1.
Element
Claims 3 and 7 (wt. %)
Leinonen (wt. %)
Kondo et al. (wt. %)
C
0.15 or less
0.024
0-0.25
Si
1.00 or less
0.72
0-3.0
Mn
2.0  or less
1.60
0-2.0

6.0-14.0
10.2
6.0-22.0
Cr
16.0-22.0
18.2
16.0-26.0
Mo
3.0 or less
N/A
0-4.0
P
N/A
0.027
0-0.20
S
N/A
0.002
0-0.06
N
N/A
N/A
0-0.25
Fe and impurities
Balance
Balance
Balance


Table 2.

Annealing temperature (°C)
Annealing duration (hours)
Instant application
600-700
48 or more
Kondo et al.
500-800
48-140


Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues that neither Leinonen nor Kondo specifically teach annealing at around 600°C which is required to achieve the amended limitation of “a chromium carbide content of said fine-grained austenitic stainless steel is not more than 1% with respect to a chromium carbide content of a raw material thereof, coarse-grained stainless steel” based on Figure 3 of the application.  The examiner cannot concur.  Firstly, the examiner submits that the graph on Figure 3 is not detailed enough to allow one of ordinary skill in the art to determine what the chromium carbide content is for each curve.  Furthermore, looking at the 76° peak which is one of the peaks used to determine chromium carbide content [0040], the peaks for different temperatures appear very similar to that of 600°C and so it is not clear that the amount of less .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734